        Case 1:21-cv-01112-TSC Document 27 Filed 06/08/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

BRYLEE McCUTCHEN, et al.,                 §
                                          §
       Plaintiffs,                        §
                                          §
v.                                        §
                                          §
XAVIER BECERRA, in his official ca-       §
pacity as Secretary of Health and Hu-     §
man Services, et al.,                     §   Case No. 1:21-cv-01112-TSC
                                          §
       Defendants;                        §
                                          §
                                          §
THE STATE OF TENNESSEE,                   §
                                          §
       Proposed Defendant-Intervenor.     §

        THE STATE OF TENNESSEE’S NOTICE OF FILING OF
     PROPOSED ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT

      Proposed Defendant-Intervenor State of Tennessee respectfully submits its

Proposed Answer in Intervention to Plaintiffs’ Amended Complaint for Declaratory

and Injunctive Relief as Exhibit A. On May 20, 2021, Tennessee moved to intervene,

attaching a proposed answer to Plaintiffs’ original complaint. Dkt. Nos. 19, 19-1. On

May 26, 2021, Plaintiffs filed an amended complaint, to which Tennessee now re-

sponds. Dkt. No. 23.

      Tennessee’s Motion to Intervene is now unopposed. Before Tennessee filed the

Motion, Plaintiffs informed Tennessee’s counsel that they did not oppose the Motion.

See Dkt. No. 19 at 1. Since then, Federal Defendants have filed a Notice of Non-Op-

position to Tennessee’s Motion. See Dkt. No. 26.
       Case 1:21-cv-01112-TSC Document 27 Filed 06/08/21 Page 2 of 3




June 8, 2021                                  Respectfully submitted,

                                              /s/ Scott A. Keller

                                              Scott A. Keller
                                              D.C. Bar No. 1632053
                                              scott@lehotskykeller.com
                                              Lehotsky Keller L.L.P.
                                              200 Massachusetts Ave. NW
                                              Washington, DC 20001
                                              T: (202) 365-2509
                                              F: (833) 233-2202




                                    2
        Case 1:21-cv-01112-TSC Document 27 Filed 06/08/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      The forgoing document and all attached exhibits were served on counsel for all

parties on June 8, 2021, using the Court’s CM/ECF file and service system.

                                                   /s/ Scott A. Keller

                                                   Scott A. Keller
                                                   D.C. Bar No. 1632053
                                                   scott@lehotskykeller.com
                                                   Lehotsky Keller L.L.P.
                                                   200 Massachusetts Ave. NW
                                                   Washington, DC 20001
                                                   T: (202) 365-2509
                                                   F: (833) 233-2202
